Citation Nr: 1741776	
Decision Date: 09/22/17    Archive Date: 10/02/17

DOCKET NO.  11-15 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell Veldenz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to August 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2017, the Board remanded the case to the RO for additional development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).



FINDING OF FACT

The Veteran's low back disability was not caused or aggravated by military service.  


CONCLUSION OF LAW

The criteria for establishing service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor her representative has raised any issue with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran submitted statements indicating that she has had longstanding back pain and other symptoms.  The Veteran asserts that her chronic low back disability is related to service.

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  A disability that is proximately due to, the result of, or permanently aggravated by a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310.

Arthritis of the lumbar spine was diagnosed at a VA examination in April 2017.  Thus, the remaining question is whether lumbar spine arthritis is related to the Veteran's military service.  

The Board notes the Veteran complained of back pain in October 1978 but associated with other symptoms related to a cold.  
 
In September 1980, the Veteran complained her back hurt if she stands for a long period of time.  The diagnosis was a lumbar spine strain secondary to exercise.

The October 1981 service treatment records show that the Veteran reported back off and on pain, but it had increased in the prior week.  In the same note, the Veteran also reported that she lifts a lot of heavy objects at work.  The physical examination was essentially negative.  A follow-up note in December 1981 indicated the back pain had a gradual onset.  She had good range of motion.  The diagnosis was chronic myofascial strain.

In the August 1982 separation examination, the Veteran placed a checkmark under "Yes" for a question asking if she had a history of or currently has "recurrent back pain."  The Veteran also reported in her separation examination that "[b]ack [p]ains tend to occur every now and then, if standing [for] too long."

At an October 1983 VA examination, the Veteran reported low back pain if she sat or stood for a given amount of time.  An X-ray showed the lumbar spine was normal.  No deficits were noted in the examination.

The record contains VAMC treatment notes since 1999.  In October 2002, the first complaints for low back pain are noted not only in the VAMC treatment notes, but also private medical records.  She reported back pain present for three weeks.  She reported lumbago since an injury in 1979, on and off, with problems occurring every five years.  

A few months later, in December 2002, the Veteran had relief of her pain with physical therapy.  

The private medical records also suggest she sought treatment just after a work related accident resulted in a musculoligamentous injury to the lumbar region.  It is not clear from the particular report when this injury occurred but other notes suggest 2005.  

In August 2006, the Veteran reported a history of a back injury that flares now and then, although she was not experiencing any symptoms the day of treatment.  She stated she slipped and fell, hitting her back against a shelf two to three years earlier.

In August and December 2008, the Veteran complained of back pain, stating the original injury occurred in service when she lifted something.  She had a recurrence while getting out of bed.  The pain was located in the mid lower lumbar area, occasionally travelling down to left hip.  The diagnosis was chronic lower back pain although osteoarthritis was suspected.  By January 2009, the Veteran's medical problem list included chronic low back pain.  

In January 2015, the Veteran complained of low back pain for years, and reported injury while lifting in army.  

In an April 2017 VA examination, X-rays established severe degenerative joint disease with pars defect.  The VA examiner diagnosed degenerative arthritis of the spine.  The Veteran reported hurting her back three times in service: 1978, 1980, and 1981.  After separation, she stated she had continued intermittent low back pain.  The VA examiner, however, observed there is no medical evidence to indicate a continuous problem with the back since she left the military.  Upon discharge, she had a normal X-ray and examination of the back was normal.  There is no indication of a problem until 2002.  Currently, the back pain is intermittent.  Further there are no specific triggers for the pain as it occurs randomly with activities such as sitting, standing, and lifting.  After reviewing all of the evidence, examination of the Veteran, and an interview with her, the VA examiner concluded the Veteran's degenerative arthritis of the lumbar spine is less likely than not related to service including the Veteran's service treatment for her back.  At separation, the back was normal.  Afterwards, there is no continuation of a back condition, i.e., continued visits to a health care provider for the back condition after discharge.  The Veteran was not seen for her back until 2002 based on records.  Furthermore, once she did seek treatment, there was no mention of a connection between the back and injury during service.  

For some "chronic diseases," presumptive service connection is available. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303 (b).  For the showing of a 'chronic disease' in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303 (b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim. Id.  In this case, service treatment records do not show a combination of manifestations sufficient to identify a back disability (arthritis), thus a showing of continuity of symptomology after service is required to support the claim.  In this case, there is no credible continuity of symptomatology after service to support the claim.  

Service connection based on continuity is not warranted as although she endorsed back complaints upon separation, the Veteran had a normal spine upon clinical examination at separation.  Subsequent to the complaint noted at the October 1982 examination, the VA and private treatment records reflect the first complaints for low back pain were in October 2002 and at that time reported problems occurred every 5 years- this does not support continuity of symptoms since service.  In addition, arthritis is not shown to be present during service or in the year following separation from service, thus, in-service incurrence cannot be presumed.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a) (2016).

The April 2017 VA examiner was asked to address any relationship between the in-service back complaints and the current lumbar spine arthritis.  The examiner opined that it was less likely than not that the current lumbar spine arthritis was related to the knee complaint during service.  The examiner explained that the low back pains during service resolved as the examination at separation was normal, and the Veteran did not seek or need treatment until years later.  

There is no medical evidence in significant conflict with the opinions of the VA examiner.  Thus, the most probative medical evidence is against the claim.  

A veteran is competent to describe symptoms that she is able to perceive through the use of her senses and to give evidence about what she has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  In that regard, the Veteran has reported experiencing intermittent back pain since service.  However, the Veteran is not shown to possess any medical expertise; thus, her opinion as to the existence of a lumbar spine disability or as to the etiology of a lumbar spine disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to her current lumbar spine disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  In any event, the Board finds the medical opinion more probative than the Veteran's lay statements as the opinion was offered by a medical professional after examination of the Veteran and consideration of the history of the disability including the Veteran's reports of back pain, and as the opinion is supported by a clear rationale.  

In summary, the preponderance of the evidence is against a finding that the Veteran has a current lumbar spine disability that was caused or aggravated by service.  Thus, the claim for service connection is denied.  


ORDER

Entitlement to service connection for a lumbar spine disability, to include arthritis of the lumbar spine, is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


